Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on October 4, 2021, have been carefully considered.  
	No claims have been canceled or added; claims 1-5 remain presently pending in this application.
	Support for the amendment to claim 1 can be found in Applicants’ Specification at page 4, lines 17-24, as well as the Examples disclosed therein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on December 20, 2019.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendment to claim 1:
	a. The 35 U.S.C. 102(a)(1) rejection of claims 1-5 as being anticipated by Prakash et al. (CN 10 5521788, Applicants’ submitted art);
claims 1-5 as being anticipated by Prakash et al. (CN 10 5523890, Applicants’ submitted art);
	c. The 35 U.S.C. 102(a)(2)/35 U.S.C. 103 rejection of claims 1-5 as being anticipated by or, in the alternative, under as obvious over Yuan et al. (U. S. Patent Publication No. 2019/0112248).
	 
Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed acid-resistant alloy catalyst comprising nickel, one or more rare earth element, tin, aluminum, and molybdenum, wherein said acid-resistant alloy catalyst does not contain tungsten.
As convincingly argued by Applicants, and as now recited in claim 1, neither of the aforementioned references teaches or suggests the absence of tungsten in the respectively disclosed alloy catalysts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 7, 2021